Citation Nr: 1027249	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, 
including as secondary to a left knee disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran has served in the Air Force Reserves since January 
1983.  He served on active military duty from March 1983 to June 
1983 and from March 27, 2007, to December 8, 2007.   

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which, inter 
alia, denied service connection for the issues currently on 
appeal.

As support for his claim, the Veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in May 2010.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

Following the hearing, the Veteran submitted additional evidence.  
The submission of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. 
§ 20.1304(c) (2009).

The issues concerning service connection for a right knee 
disorder and hypertension are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a left 
knee disorder.

2.  There is evidence of treatment for left knee symptomatology 
during service and continuity of symptomatology since service.

3.  There is probative evidence of a link between the Veteran's 
left knee disorder and his period of active military service.


CONCLUSION OF LAW

A left knee disorder was incurred in active service, and may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in June 2008.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Further, the June 2008 VCAA letter from the RO advised the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the June 2008 VCAA notice letter 
prior to the March 2009 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran and his 
representative have submitted statements in support of his claim.  
Additionally, he has been provided VA examinations in connection 
with his claim.  He also provided testimony at a Travel Board 
hearing in May 2010.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service- 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Veterans Claims (Court) 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran asserts that he has a left knee 
disorder that was caused by an injury he sustained during his 
recent period of active duty in 2007.  See, e.g., May 2010 Travel 
Board hearing transcript.

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, recent private and VA treatment records show treatment 
for a left knee disorder.  Further, a recent VA examination in 
January 2009 provided a diagnosis of status post left tibial 
plateau fracture, with non-union healing, and posttraumatic 
degenerative joint disease.  See VA examination report dated in 
January 2009.  Thus, the evidence of record confirms that the 
Veteran currently has a left knee disorder.

A review of the Veteran's STRs reveals no complaint of, or 
treatment for, any left knee disorder or symptomatology thereof 
prior to his period of active duty from March 2007 to December 
2007.  In this regard, during a March 2007 Reserve Component 
Health Risk Assessment, the Veteran answered "no" to a question 
as to whether he experienced any bone, joint, or muscle problems 
that prevent regular exercise or become bothersome during 
exercise.  However, the Veteran testified that he injured his 
left knee during training in May 2007.  See May 2010 Travel Board 
hearing transcript.  A May 2007 examination supports this 
assertion and shows that the Veteran reported having knee 
trouble.  During this examination, he also reported a fracture of 
the left leg below the knee at age 42 (in the early 2000s).  On 
his post-deployment health assessment in October 2007, the 
Veteran indicated that he had swollen, stiff, or painful joints 
during deployment, and continued to experience such symptoms.  
STRs dated in October 2007 and November 2007 also show complaints 
of, and treatment for, pain in the left knee.  In fact, a 
treatment record dated in October 2007 noted that the Veteran had 
a chronic knee problem and was seen in June 2007 and July 2007 
for the left knee.  According to this note, at the time of the 
July 2007, the Veteran was provided with pain medication and told 
to report for physical therapy; however, the Veteran did not 
follow up with physical therapy.  At the time of the October 2007 
treatment, the Veteran had returned from deployment only two 
weeks prior.  In November 2007, the Veteran received an 
assessment of left patellofemoral syndrome.  The Veteran also was 
placed on physical profile from October 31, 2007, to November 30, 
2007, and was restricted from running greater than 150 feet.   

Post-service, treatment records reveal that the Veteran continued 
to complain of left knee pain.  In February 2008, approximately 
two months following his active duty service, he was provided an 
X-ray of his left knee.  X-ray results found an unhealed left 
lateral tibial plateau fracture with effusion.  The fracture may 
be acute to subacute.  See VA X-ray report dated in February 
2008.  

As to a nexus between the Veteran's current left knee disability 
and his active military service, the findings of the January 2009 
VA examiner provide strong evidence in favor of the claim.  
Specifically, the VA examiner noted the Veteran's history of an 
injury to the left knee tibia in 2005, followed by another injury 
in May 2007, following which he complained of pain, swelling, 
stiffness, or limping.  In a February 2009 addendum to his 
January 2009 VA examination report, the VA examiner noted that 
there was no evidence of a left knee disorder in the Veteran's 
STRs until his discharge from service.  The Veteran reported an 
injury during active duty in 2007.  Thus, based on the evidence 
of record, the VA examiner concluded that the Veteran's left leg 
disorder is at least as likely as not caused by, precipitated by, 
aggravated by, or a result of, his active military service.  See 
VA examination report dated in January 2009 and addendum dated in 
February 2009.  Since there is no contrary medical examination of 
record, the Board finds that this report is entitled to great 
probative weight and provides evidence in favor of the claim for 
direct service connection.  

Thus, giving the Veteran the benefit of the doubt, the Board 
finds that the competent evidence is in favor of his claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  


ORDER

Service connection for a left knee disorder is granted. 


REMAND

Before addressing the merits of the Veteran's claim for service 
connection for a right knee disorder, including as secondary to 
his now service-connected left knee disorder, and service 
connection for hypertension, the Board finds that additional 
development of the evidence is required.

First, with regard to the Veteran's right knee disorder, he has 
indicated his belief that it is secondary to his left knee 
disorder.  See May 2010 Travel Board hearing transcript.  
However, in reference to the Veterans Claims Assistance Act of 
2000 (VCAA), the AOJ has not sent him a VCAA notice letter 
notifying him and his representative of the requirements to 
establish secondary service connection for a right knee disorder 
on the premise that it is proximately due to, the result of, or 
chronically aggravated, by his now-service-connected left knee 
disorder.  38 C.F.R. § 3.310 (2009).  Therefore, a remand is 
required for the AOJ to issue another VCAA letter that is 
compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.

Next, this case must be remanded for clarification of the January 
2009 VA examination of the Veteran's right knee.  Specifically, 
the January 2009 VA examiner provided a diagnosis of right knee 
internal derangement after examining the Veteran's right knee, 
but he offered no opinion as to whether the right knee disorder 
was secondary to the left knee disorder.  Thus, the Board finds 
that a remand is necessary to obtain a medical nexus opinion as 
to whether the Veteran's right knee disorder is secondary to, or 
aggravated by, his service-connected left knee disorder. 

In this regard, secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With regard to the Veteran's hypertension claim, it has been 
addressed to include as a disorder that pre-existed active 
service with no evidence that it was aggravated by such service.  
However, a remand is required for a search of the Veteran's 
complete SPRs with the Air Force Reserve to ascertain his periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  In this regard, active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

In this case, the Veteran contends, and his STRs show, that he 
was diagnosed with hypertension on March 24, 2007, during a pre-
deployment examination, but that he began his period of active 
duty in 2007 on March 27, 2007.  Thus, it would appear from the 
records that his hypertension was not diagnosed during his period 
of active duty.  However, while the Veteran's DD Form 214 
indicated a period of active duty from March 2007 to December 
2007, a period of approximately eight months, it also indicated 
that his net active service during this period was one year, 
eight months, and 12 days, which does not correspond with the 
dates of active service from March 2007 to December 2007 shown.  
Thus, there is a question as to whether the Veteran was 
considered to be on active duty when he received the hypertension 
diagnosis.  If so, the Veteran's hypertension would be considered 
to have been incurred during active service and not to have pre-
existed service.  Thus, a remand is required for additional 
efforts in obtaining these records.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter to 
notify the Veteran and his representative of 
the type of evidence required to substantiate 
his claim for secondary service connection 
for his right knee disorder on the premise 
that it is proximately due to, the result of, 
or chronically aggravated by, his service-
connected left knee disorder.  See 38 C.F.R. 
§ 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  
 
2.  The RO should request any associated 
personnel records - i.e., line-of-duty 
determinations and point statements - from 
the U.S. Air Force Reserve from 2007 through 
2008.  This information should include 
service department confirmation of specific 
dates of duty for all periods of ACDUTRA and 
INACDUTRA and a specific line-of-duty 
determination for March 2007, when the 
Veteran was diagnosed with hypertension.  If 
no such service personnel records can be 
found, or if they have been destroyed, ask 
for specific confirmation of that fact.  
Notify the Veteran as required.  Associate 
all documents obtained with the claims file.

Obtain from the Defense Finance and 
Accounting Service (DFAS) in Cleveland, Ohio, 
verification of all pay and other benefits 
provided to the Veteran in relation to his 
service in the Air Force Reserve from 2007 
through 2008.  This information should 
include specific dates of pay for all periods 
of ACDUTRA and INACDUTRA.  Associate all 
documents obtained with the claims file.

All attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.  Request that the previous January 2009 VA 
examiner provide an addendum to his or her 
previous opinion, if that physician is still 
available.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  

Specifically, the examiner should provide a 
clarification as to the following:

(a)  Is the Veteran's current right knee 
disorder at least likely as not proximately 
due to, or the result of, his service-
connected left knee disorder?

(b)  Alternatively, if the VA examiner finds 
that the Veteran's right knee disorder is not 
due to his service-connected left knee 
disorder, the VA examiner is requested to 
state whether the Veteran's right knee 
disorder is aggravated by [that is, 
permanently increased in severity as a result 
of] his service-connected left knee disorder?  

(d)  Or, is it at least as likely as not the 
Veteran's right knee disorder is due to his 
military service?

A complete rationale should be provided for 
any opinion given.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record. 

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the January 
2009 report is unavailable, and a new 
examiner indicates a physical examination is 
necessary in order to adequately answer the 
questions posed. 

4.  Readjudicate the Veteran's claim for 
service connection for a right knee disorder, 
including as secondary to his service-
connected right knee disorder, and his claim 
for service connection for hypertension, in 
light of the additional nexus opinion 
provided and any additional medical evidence 
received since the supplemental statement of 
the case (SSOC) issued in October 2009.  If 
the claims are not granted to the Veteran's 
satisfaction, send him and his representative 
an SSOC.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


